 



Exhibit 10.46

ACTIVANT SOLUTIONS HOLDINGS, INC.

SECOND AMENDED AND RESTATED
2000 STOCK OPTION PLAN
FOR KEY EMPLOYEES

(amended December 15, 2004)

1. PURPOSE

     Activant Solutions Holdings Inc., a Delaware corporation (herein, together
with its successors, referred to as the “COMPANY”), by means of this 2000 Stock
Option Plan for Key Employees (the “PLAN”), desires to afford certain key
employees of, and Certain persons performing services for, the Company and any
direct or indirect subsidiary or parent corporation thereof now existing or
hereafter formed or acquired (such corporations sometimes referred to herein as
“RELATED ENTITIES”) who are responsible for the continued growth of the Company
an opportunity to acquire a proprietary interest in the Company, and thus to
create in such persons an increased interest in and a greater concern for the
welfare of the Company and any Related Entities. Certain definitions used herein
are defined in Section 20 of this Plan.

     The stock options described in Sections 6 and 7 (the “OPTIONS”), and the
shares of Common Stock (as hereinafter defined) acquired pursuant to the
exercise of such Options, are a matter of separate inducement and are not in
lieu of any salary or other compensation for services. As used in the Plan, the
terms “parent corporation” and “subsidiary corporation” shall have the meanings
contained in Sections 424 (e) and 424 (f) , respectively, of the Internal
Revenue Code of 1986, as amended (the “CODE”)

2. ADMINISTRATION

     The Plan shall be administered by the Option Committee, or any successor
thereto, of the Board of Directors of the Company (the “BOARD OF DIRECTORS”) ,
or by any other committee appointed by the Board of Directors to administer the
Plan (the “COMMITTEE”); Provided, that the entire Board of Directors may act as
the Committee if it chooses to do so; and PROVIDED, FURTHER, that (i) for
purposes of determining any Performance-Based Options (as hereinafter defined)
applicable to Key Employees (as hereinafter defined) who constitute “covered
employees” within the meaning of Section 162(m) of the Code, “Committee” shall
mean the members of the Option Committee of the Board of Directors who qualify
as “outside directors” within the meaning of Section 162(m) of the Code, and
such Performance—Based Options shall be subject to ratification by unanimous
approval of the members of the Board of Directors, and (ii) for so long as the
Company is subject to the reporting requirements of the Securities Exchange Act
of 1934, as amended (the “EXCHANGE ACT”), the Committee shall be composed solely
of two or more “Non-Employee Directors” as defined in Rule l6b-3, as amended
(“RULE 16B-3”), promulgated thereunder; PROVIDED, that, alternatively, for
purposes of granting options other than Performance-Based Options hereunder, the
Board of Directors may authorize such grants and may take any other action
permitted pursuant to Section 162(m) of the Code, Rule 16b—3 and applicable law
and regulations.

 



--------------------------------------------------------------------------------



 



     The number of individuals that shall constitute the Committee shall be
determined from time to time by a majority of all the members of the Board of
Directors, and, unless that majority of the Board of Directors determines
otherwise, shall be no less than two individuals. A majority of the Committee
shall constitute a quorum (or if the Committee consists of only two members,
then both members shall constitute a quorum) , and subject to the provisions of
Section 5, the acts of a majority of the members present at any meeting at which
a quorum is present, or acts approved in writing by all members of the
Committee, shall be the acts of the Committee. Whenever the Company shall have a
class of equity securities registered pursuant to Section 12 of the Exchange
Act, the Committee shall administer the Plan so as (i) to comply at all times
with the Exchange Act, and (ii) to ensure that compensation attributable to
Options granted under the Plan to Key Employees who constitute “covered
employees” within the meaning of Section 162(m) of the Code shall (A) meet the
deduction limitation imposed by Section 162(m) of the Code, or (B) qualify as
“performance-based compensation” as such term is used in Section 162 (m) of the
Code and the regulations promulgated thereunder and thus be exempt from the
deduction limitation imposed by Section 162(m) of the Code.

     The members of the Committee shall serve at the pleasure of the Board of
Directors, which shall have the power, at any time and from time to time, to
remove members from or add members to the Committee. Removal from the Committee
may be with or without cause. Any individual serving as a member of the
Committee shall have the right to resign from membership on the Committee by
written notice to the Board of Directors. The Board of Directors, and not the
remaining members of the Committee, shall have the power and authority to fill
vacancies on the Committee, however caused. The Board of Directors shall
promptly fill any vacancy that causes the number of members of the Committee to
be less than two or, if the Company has a class of equity securities registered
pursuant to Section 12 of the Exchange Act, any other number that Rule 16b-3 or
other applicable rules under Section 16(b) of the Exchange Act, Section 162(m)
of the Code, or any successor or analogous rules or laws may require from time
to time.

3. SHARES AVAILABLE AND MAXIMUM INDIVIDUAL GRANTS

     Subject to the adjustments provided in Section 12, the maximum aggregate
number of shares of common stock, par value $0.01 per share, of the Company
(“COMMON STOCK”) in respect of which Options may be granted for all purposes
under the Plan shall be 10,000,000 shares. If, for any reason, any shares as to
which Options have been granted cease to be subject to purchase thereunder,
including the expiration of any such Option, the termination of any such Option
prior to exercise, or the forfeiture of any such Option, such shares shall
thereafter be available for grants under the Plan. Options granted under the
Plan may be fulfilled in accordance with the terms of the Plan with (i)
authorized and unissued shares of the Common Stock, or (ii) issued shares of
such Common Stock held in the Company’s treasury.

     The maximum aggregate number of shares of Common Stock underlying all
Options that may be granted to any single Key Employee, including any Options
that may have been granted to such Key Employee as an Eligible Non-Employee (as
hereinafter defined), during the Term (as hereinafter defined) of the Plan shall
be 800,000 shares, subject to the adjustments provided in Section 12; provided,
however, that the foregoing limitation shall not apply to the Options issued to
A. Lawrence Jones pursuant to his Option Agreement with the Company dated
December    , 2004. For purposes of the preceding sentence, such Options that
are cancelled or repriced shall continue to be counted in determining such
maximum aggregate number of shares of Common Stock that may be granted to any
single Key Employee, including any Options that may have been granted to such
Key Employee as an Eligible Non-Employee, during the Term of the Plan.

2



--------------------------------------------------------------------------------



 



4. ELIGIBILITY AND BASES OF PARTICIPATION

     Grants of Incentive Options (as hereinafter defined) and Non-Qualified
Options (as hereinafter defined) may be made under the Plan, subject to and in
accordance with Section 6, to Key Employees. As used herein, the term “KEY
EMPLOYEE” shall mean any employee of the Company or any Related Entity,
including officers and directors of the Company or any Related Entity who are
also employees of the Company or any Related Entity, who are regularly employed
on a salaried basis and who are so employed on the date of such grant, whom the
Committee identifies as having a direct and significant effect on the
performance of the Company or any Related Entity.

     Grants of Non-Qualified Options may be made, subject to and in accordance
with Section 7, to any Eligible Non-Employee. As used herein, the term “ELIGIBLE
NON-EMPLOYEE” shall mean any person or entity of any nature whatsoever,
specifically including an individual, a firm, a company, a corporation, a
partnership, a trust, or other entity (collectively, a “PERSON”) that the
Committee designates as eligible for a grant of Options pursuant to the Plan
because such Person performs bona fide consulting, advisory, or other services
for the Company or any Related Entity (other than services in connection with
the offer or sale of securities in a capital-raising transaction) and the Board
of Directors or the Committee determines that the Person has a direct and
significant effect on the performance of the Company or any Related Entity.

     The adoption of the Plan shall not be deemed to give any Person a right to
be granted any Options.

5. AUTHORITY OF COMMITTEE

     Subject to and not inconsistent with the express provisions of the Plan,
the Code and, if applicable, Rule 16b-3 and Section 162(m) of the Code, the
Committee shall have plenary authority to:



a.   determine the Key Employees and Eligible Non-Employees to whom Options
shall be granted, the time when such Options shall be granted, the number of
Options, the purchase price or exercise price of each Option, the period(s)
during which such Options shall be exercisable (whether in whole or in part,
including whether such Options shall become immediately exercisable upon the
consummation of a Change of Control) , the restrictions to be applicable to
Options and all other terms and provisions thereof (which need not be
identical);   b.   require, as a condition to the granting of any Option, that
the Person receiving such Option agree not to sell or otherwise dispose of such
Option, any Common Stock acquired pursuant to such Option, or any other
“derivative security” (as defined by Rule 16a-1(c) under the Exchange Act) of
the Company for a period of six months following the later of (i) the date of
the grant of such Option or (ii) the date when the exercise price of such Option
is fixed if such exercise price is not fixed at the date of grant of such
Option, or for such other period as the Committee may determine;   c.   provide
an arrangement through registered broker-dealers whereby temporary financing may
be made available to an optionee by the broker-dealer, under the rules and
regulations of the Board of Governors of the Federal Reserve, for the

3



--------------------------------------------------------------------------------



 



    purpose of assisting the optionee in the exercise of an Option, such
authority to include the payment by the Company of the commissions of the
broker-dealer; PROVIDED, HOWEVER, that such financing does not cause the Company
to recognize compensation, or additional compensation expense, with respect to
such Option for financial reporting purposes;   d.   provide the establishment
of procedures for an optionee (i) to have withheld from the total number of
shares of Common Stock to be acquired upon the exercise of an Option that number
of shares having a Fair Market Value which, together with such cash as shall be
paid in respect of fractional shares, shall equal the aggregate exercise price
under such Option for the number of shares then being acquired (including the
shares to be so withheld), and (ii) to exercise a portion of an Option by
delivering that number of shares of Common Stock already owned by such optionee
having an aggregate Fair Market Value which shall equal the partial Option
exercise price and to deliver the shares thus acquired by such optionee in
payment of shares to be received pursuant to the exercise of additional portions
of such Option, the effect of which shall be that such optionee can in sequence
utilize such newly acquired shares in payment of the exercise price of the
entire Option, together with such cash as shall be paid in respect of fractional
PROVIDED, HOWEVER, that in the case of an Incentive Option, no shares shall be
used to pay the exercise price under this paragraph unless (A) such shares were
not acquired through the exercise of an Incentive Option, or (B) if so acquired,
(x) such shares have been held for more than two years since the grant of such
Incentive Option and for more than one year since the exercise of such Incentive
Option (the “HOLDING PERIOD”) , or (y) if such shares do not meet the Holding
Period, the optionee elects in writing to use such shares to pay the exercise
price under this paragraph;   e.   provide that all or a portion of the exercise
price of the Options may be paid with a full recourse promissory note, with such
terms as the Committee may prescribe (except as provided below); PROVIDED,
HOWEVER, that the term of such promissory note shall not extend beyond the
period(s) during which such Options shall be exercisable; the shares of Common
Stock issuable upon exercise of such Options shall be pledged as security for
the payment of the principal amount of the promissory note and interest thereon;
and the interest rate payable under the promissory note shall be fixed,
non-refundable, nonprepayable and shall not be less than the minimum rate
required under the Code;   f.   provide for (in accordance with Section 15 or
otherwise) the establishment of a procedure whereby a number of shares of Common
Stock or other securities may be withheld from the total number of shares of
Common Stock or other securities to be issued upon exercise of an Option to meet
the obligation of withholding for income, social security and other taxes
incurred by an optionee upon such exercise or required to be withheld by the
Company or a Related Entity in connection with such exercise unless, as
determined by the Committee in the exercise of its discretion, such procedure is
not permitted by applicable law;   g.   prescribe, amend, modify and rescind
rules and regulations relating to the Plan; and

4



--------------------------------------------------------------------------------



 



h.   make all determinations permitted or deemed necessary, appropriate or
advisable for the administration of the Plan, interpret any Plan or Option
provision, perform all other acts, exercise all other powers, and establish any
other procedures determined by the Committee to be necessary, appropriate, or
advisable in administering the Plan or for the conduct of the Committee’s
business. Any act of the Committee, including interpretations of the provisions
of the Plan or any Option and determinations under the Plan or any Option, made
in good faith, shall be final, conclusive and binding on all parties.

     The Committee may delegate to one or more of its members, or to one or more
agents, such administrative duties as it may deem advisable, and the Committee
or any Person to whom it has delegated duties as aforesaid may employ one or
more Persons to render advice with respect to any responsibility the Committee
or such Person may have under the Plan; PROVIDED, HOWEVER, that any such
delegation shall be in writing; and PROVIDED, HOWEVER, that, any determination
of Performance-Based Options applicable to Key Employees who constitute “covered
employees” within the meaning of Section 162(m) of the Code may not be delegated
to a member of the Board of Directors who, if elected to serve on the Committee,
would not qualify as an “outside director” within the meaning of Section 162(m)
of the Code. The Committee may employ attorneys, consultants, accountants, or
other Persons and the Committee, the Company, and its officers and directors
shall be entitled to rely upon the advice, opinions, or valuations of any such
Persons. No member or agent of the Committee shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan and all members and agents of the Committee shall be fully protected by the
Company in respect of any such action, determination or interpretation.

6. STOCK OPTION GRANTS TO KEY EMPLOYEES

     Subject to the express provisions of the Plan, the Committee shall have the
authority to grant incentive stock options pursuant to Section 422 of the Code
(“INCENTIVE OPTIONS”), to grant non-qualified stock options (options which do
not qualify under Section 422 of the Code) (“NON-QUALIFIED OPTIONS”), and to
grant both types of Options to Key Employees. No Incentive Option shall be
granted pursuant to the Plan after the earlier of ten years from the date of
adoption of the Plan or ten years from the date of approval of the Plan by the
shareholders of the Company. Incentive Options may be granted only to Key
Employees. The terms and conditions of the Options granted under this Section 6
shall be determined from time to time by the Committee; PROVIDED, HOWEVER, that
the Options granted under this Section 6 shall be subject to all terms and
provisions of the Plan (other than Section 7), including the following:



a.   OPTION EXERCISE PRICE. Subject to Section 4, the Committee shall establish
the Option exercise price at the time any Option is granted to a Key Employee at
such amount as the Committee shall determine; PROVIDED, that, in the case of an
Incentive Option, such price shall not be less than the Fair Market Value per
share of Common Stock at the date the Option is granted; and PROVIDED, FURTHER,
that in the case of an Incentive Option granted to a person who, at the time
such Incentive Option is granted, owns shares of the Company or any Related
Entity which possess more than 10% of the total combined voting power of all
classes of shares of the Company or of any Related Entity, the option exercise
price shall not be less than 110% of the Fair Market Value per share of Common
Stock at the date the Option is granted. The Option

5



--------------------------------------------------------------------------------



 



    exercise price shall be subject to adjustment in accordance with the
provisions of Section 12 of the Plan.   b.   PAYMENT. The price per share of
Common Stock with respect to each Option exercise by a Key Employee shall be
payable at the time of such exercise. Such price shall be payable in cash or by
any other means acceptable to the Committee, including by the delivery to the
Company of shares of Common Stock owned by the optionee or by the delivery or
withholding of shares pursuant to a procedure created pursuant to subsection
5(d) of the Plan (but, with respect to Incentive Options, subject to the
limitations described in such subsection 5(d)). Shares delivered to or withheld
by the Company in payment of the Option exercise price shall be valued at the
Fair Market Value of the Common Stock on the day preceding the date of the
exercise of the Option.   c.   EXERCISABILITY OF STOCK OPTION. Unless otherwise
determined by the Committee at the time of grant, and subject to the provisions
of subsections 6(d), (e), (f), (g) and (i) below, stock options granted to Key
Employees hereunder shall vest and become exercisable according to the vesting
schedule set forth below:       one-fifth of the shares of Common Stock
underlying the stock option grant shall vest and become exercisable on the first
anniversary of the date of grant and remain exercisable until the stock option
expires; and       an additional one-fifth of the shares of Common Stock
underlying the stock option grant shall vest and become exercisable on the
second anniversary of the date of grant and remain exercisable until the stock
option expires; and       an additional one-fifth of the shares of Common Stock
underlying the stock option grant shall vest and become exercisable on the third
anniversary of the date of grant and remain exercisable until the stock option
expires; and       an additional one-fifth of the shares of Common Stock
underlying the stock option grant shall vest and become exercisable on the
fourth anniversary of the date of grant and remain exercisable until the stock
option expires; and       the final one-fifth of the shares of Common Stock
underlying the stock option grant shall vest and become exercisable on the fifth
anniversary of the date of grant and remain exercisable until the stock option
expires.       No Option by its terms shall be exercisable after the expiration
of ten years from the date of grant of the Option, unless, as to any
Non-Qualified Option, otherwise expressly provided in such Option; PROVIDED,
HOWEVER, that no Incentive Option granted to a person who, at the time such
Option is granted, owns stock of the Company, or any Related Entity, possessing
more than 10% of the total combined voting power of all classes of stock of the
Company, or any Related Entity, shall be exercisable after the expiration of
five years from the date such Option is granted.

6



--------------------------------------------------------------------------------



 



d.   DEATH. If an optionee’s employment with the Company or a Related Entity
terminates due to the death of such optionee, the estate of such optionee, or a
Person who acquired the right to exercise such Option by bequest or inheritance
or by reason of the death of the optionee, shall have the right to exercise the
vested portion of such Option in accordance with its terms at any time and from
time to time within 180 days after the date of death unless a longer or shorter
period is expressly provided in such Option or established by the Committee
pursuant to Section 10 (but in no event after the expiration date of such
Option), and thereafter such Option shall lapse and no longer be exercisable.  
e.   DISABILITY. If the employment of an optionee terminates because of his or
her Disability (as defined in Section 20), such optionee or his or her legal
representative shall have the right to exercise the vested portion of such
Option in accordance with its terms at any time and from time to time within
180 days after the date of such termination unless a longer or shorter period is
expressly provided in such Option or established by the Committee pursuant to
Section 10 (but in no event after the expiration date of the Option) , and
thereafter such Option shall lapse and no longer be exercisable; PROVIDED,
HOWEVER, that in the case of an Incentive Option, the optionee or his or her
legal representative shall in any event be required to exercise the vested
portion of such Incentive Option within one year after termination of the
optionee’s employment due to his or her Disability.   f.   TERMINATION FOR GOOD
CAUSE; VOLUNTARY TERMINATION. Unless an optionee’s Option expressly provides
otherwise, such optionee shall immediately forfeit all rights under his or her
Option, except as to the shares of stock already purchased thereunder, if the
employment of such optionee with the Company or a Related Entity is terminated
by the Company or any Related Entity for Good Cause (as defined below) or if
such optionee voluntarily terminates employment without the consent of the
Company or any Related Entity. The determination that there exists Good Cause
for termination shall be made by the Committee (unless otherwise agreed to in
writing by the Company and the optionee) and any decision in respect thereof by
the Committee shall be final and binding on all parties in interest.   g.  
OTHER TERMINATION OF EMPLOYMENT. If the employment of an optionee with the
Company or a Related Entity terminates for any reason other than those specified
in subsections 6(d), (e) or (f) above, such optionee shall have the right to
exercise the vested portion of his or her Option in accordance with its terms,
within 30 days after the date of such termination, unless a longer or shorter
period is expressly provided in such Option or established by the Committee
pursuant to Section 10 (but in no event after the expiration date of the
Option), and thereafter such Option shall lapse and no longer be exercisable;
PROVIDED, that (i) no Incentive Option shall be exercisable more than three
months after such termination, and (ii) the Committee may, in the exercise of
its discretion, extend the exercise date of any Option upon termination of
employment for a period not to exceed six months plus one day (but in no event
after the expiration date of the Option) if the Committee determines that the
stated exercise date will have an inequitable result under Section 16(b) of the
Exchange Act.

7



--------------------------------------------------------------------------------



 



h.   MAXIMUM EXERCISE. To the extent that the aggregate Fair Market Value of
Common Stock (determined at the time of the grant of the Option) with respect to
which Incentive Options are exercisable for the first time by an optionee during
any calendar year under all plans of the Company and any Related Entity exceeds
$100,000, such Incentive Options shall be treated as Non-Qualified Options.   i.
  CONTINUATION OF EMPLOYMENT. Each Incentive Option shall require the optionee
to remain in the continuous employ of the Company or any Related Entity from the
date of grant of the Incentive Option until at least three months prior to the
date of exercise of the Incentive Option.   j.   INTERPRETATION OF PLAN. Any
termination of employment of an optionee with the Company or any Related Entity
shall in no way change or amend the Company’s at-will termination policy.

7. STOCK OPTION GRANTS TO ELIGIBLE NON-EMPLOYEES

     Subject to the express provisions of the Plan, the Committee shall have the
authority to grant Non-Qualified Options (and not Incentive Options) to Eligible
Non-Employees; PROVIDED, HOWEVER, that whenever the Company has any class of
equity securities registered pursuant to Section 12 of the Exchange Act, no
Eligible Non-Employee then serving on the Committee (or such other committee
then administering the Plan) shall be granted Options hereunder if the grant of
such Options would cause such Eligible Non-Employee to no longer be a
“Non-Employee Director” as set forth in Section 2 hereof. The terms and
conditions of the Options granted under this Section 7 shall be determined from
time to time by the Committee; PROVIDED, HOWEVER, that the Options granted under
this Section 7 shall be subject to all terms and provisions of the Plan (other
than Section 6), including the following:



a.   OPTION EXERCISE PRICE. Subject to Section 4, the Committee shall establish
the Option exercise price at the time any Non-Qualified Option is granted to an
Eligible Non-Employee at such amount as the Committee shall determine. The
Option exercise price shall be subject to adjustment in accordance with the
provisions of Section 12 of the Plan.   b.   PAYMENT. The price per share of
Common Stock with respect to each Option exercise by an Eligible Non-Employee
shall be payable at the time of such exercise. Such price shall be payable in
cash or by any other means acceptable to the Committee, including by the
delivery to the Company of shares of Common Stock owned by the optionee or by
the delivery or withholding of shares pursuant to a procedure created pursuant
to subsection 5(d) of the Plan. Shares delivered to or withheld by the Company
in payment of the Option exercise price shall be valued at the Fair Market Value
of the Common Stock on the day preceding the date of the exercise of the Option.
  c.   EXERCISABILITY OF STOCK OPTION. Unless otherwise determined by the
Committee at the time of grant and subject to the provisions of subsections
7(d), (e), (f), (g) and (i) below, stock options granted to Eligible
Non-Employees hereunder shall vest and become exercisable according to the
vesting schedule set forth below:

8



--------------------------------------------------------------------------------



 



    one-fifth of the shares of Common Stock underlying the stock option grant
shall vest and become exercisable on the first anniversary of the date of grant
and remain exercisable until the stock option expires; and       an additional
one-fifth of the shares of Common Stock underlying the stock option grant shall
vest and become exercisable on the second anniversary of the date of grant and
remain exercisable until the stock option expires; and       an additional
one-fifth of the shares of Common Stock underlying the stock option grant shall
vest and become exercisable on the third anniversary of the date of grant and
remain exercisable until the stock option expires; and       an additional
one-fifth of the shares of Common Stock underlying the stock option grant shall
vest and become exercisable on the fourth anniversary of the date of grant and
remain exercisable until the stock option expires; and       the final one-fifth
of the shares of Common Stock underlying the stock option grant shall vest and
become exercisable on the fifth anniversary of the date of grant and remain
exercisable until the stock option expires.       No Option shall be exercisable
after the expiration of ten years from the date of grant of the Option, unless
otherwise expressly provided in such Option.   d.   DEATH. If the retention by
the Company or any Related Entity of the services of any Eligible Non-Employee
that is a natural person terminates because of his or her death, the estate of
such optionee, or a Person who acquired the right to exercise the vested portion
of such Option by bequest or inheritance or by reason of the death of the
optionee, shall have the right to exercise such Option in accordance with its
terms, at any time and from time to time within 180 days after the date of death
unless a longer or shorter period is expressly provided in such Option or
established by the Committee pursuant to Section 10 (but in no event after the
expiration date of such Option), and thereafter such Option shall lapse and no
longer be exercisable.   e.   DISABILITY. If the retention by the Company or any
Related Entity of the services of any Eligible Non-Employee that is a natural
person terminates because of his or her Disability, such optionee or his or her
legal representative shall have the right to exercise the vested portion of such
Option in accordance with its terms at any time and from time to time within
180 days after the date of the optionee’s termination unless a longer or shorter
period is expressly provided in such Option or established by the Committee
pursuant to Section 10 (but in no event after the expiration of the Option) ,
and thereafter such Option shall lapse and no longer be exercisable.   f.  
TERMINATION FOR GOOD CAUSE; VOLUNTARY TERMINATION. If the retention by the
Company or any Related Entity of the services of any Eligible Non-Employee is
terminated (i) for Good Cause, (ii) as a result of removal of the optionee from
office as a director of the Company or of any Related Entity for cause by action
of the shareholders of the Company or such Related Entity in accordance with the
articles of incorporation or the by-laws of the Company or

9



--------------------------------------------------------------------------------



 



    such Related Entity, as applicable, and the corporate law of the
jurisdiction of incorporation of the Company or such Related Entity, or (iii) as
a result of the voluntary termination by such optionee of the optionee’s service
without the consent of the Company or any Related Entity, then such optionee
shall immediately forfeit his, her or its rights under such Option except as to
the shares of stock already purchased. The determination that there exists Good
Cause for termination shall be made by the Committee (unless otherwise agreed to
in writing by the Company and the optionee) and any decision in respect thereof
by the committee shall be final and binding on all parties in interest.   g.  
OTHER TERMINATION OF RELATIONSHIP. If the retention by the Company or any
Related Entity of the services of any Eligible Non-Employee terminates for any
reason other than those specified in subsections 7(d), (e) or (f) above, such
optionee shall have the right to exercise the vested portion of his, her or its
Option in accordance with its terms within 30 days after the date of such
termination, unless a longer or shorter period is expressly provided in such
Option or established by the Committee pursuant to Section 10 (but in no event
after the expiration date of the Option), and thereafter such Option shall lapse
and no longer be exercisable; PROVIDED, that the Committee may, in the exercise
of its discretion, extend the exercise date of any Option upon termination of
retention of an Eligible Non-Employee’s services for a period not to exceed six
months plus one day (but in no event after the expiration date of the Option) if
the Committee determines that the stated exercise date will have an inequitable
result under Section 16(b) of the Exchange Act.   h.   INELIGIBILITY FOR OTHER
GRANTS. Any Eligible Non-Employee who receives an Option pursuant to this
Section 7 shall be ineligible to receive any Options under any other Section of
this Plan.

8. EARLY EXERCISE

     The Committee, in its sole discretion, may provide that an option is
exercisable prior to vesting. In the event the optionee’s employment (or, in the
case of any Option granted under Section 7, the optionee’s relationship) with
the Company or a Related Entity terminates for any reason while the optionee
holds such unvested shares, the Company will have the right to repurchase any
unvested shares. The terms and procedures of any right of early exercise (and
the repurchase procedures) shall be established by the Committee and shall be
set forth in the optionee’s option agreement.

9. PERFORMANCE-BASED OPTIONS

     The Committee, in its sole discretion, may designate and design Options
granted under the Plan as Performance-Based Options if it determines that
compensation attributable to such Options might not otherwise be tax deductible
by the Company due to the deduction limitation imposed by Section 162(m) of the
Code. Accordingly, Options granted under the Plan may be granted in such a
manner that the compensation attributable to such Options is intended by the
Committee to qualify as “performance-based compensation” as such term is used in
Section 162 (m) of the Code and the regulations promulgated thereunder and thus
be exempt from the deduction limitation imposed by Section 162(m) of the Code
(“PERFORMANCE-BASED OPTIONS”) .

10



--------------------------------------------------------------------------------



 



Options granted under the Plan to Key Employees who constitute “covered
employees” within the meaning of Section 162(m) of the Code shall be deemed to
qualify as Performance-Based Options only if:



a.   The Option exercise price is not less than the Fair Market Value per share
of Common Stock at the date the Option is granted; PROVIDED, that in the case of
an Incentive Option, such price is subject to the limitations described in
subsection 6(a); PROVIDED, FURTHER, that the Option exercise price shall be
subject to adjustment in accordance with the provisions of Section 12 of the
Plan; or   b.   With respect to a Non-Qualified Option granted at an exercise
price that is below the Fair Market Value per share of the Common Stock on the
date of grant, such Option satisfies the following requirements:



(i)   the granting or vesting of such Non-Qualified Option is subject to the
achievement of a performance goal or goals based on one or more of the following
performance measures (either individually or in any combination) : net sales;
pre-tax income before allocation of corporate overhead and bonus; budget; cash
flow; earnings per share; net income; division, group or corporate financial
goals; return on stockholders’ equity; return on assets; attainment of strategic
and operational initiatives; appreciation in and/or maintenance of the price of
the Common Stock or any other publicly-traded securities of the Company; market
share; gross profits; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; economic value-added models;
comparisons with various stock market indices; increase in number of customers;
and/or reductions in costs;   (ii)   the Committee establishes in writing
(A) the objective performance-based goals applicable to a given performance
period, and (B) the individual employees or class of employees to which such
performance-based goals apply no later than ninety days after the commencement
of such performance period (but in no event after twenty-five percent of such
performance period has elapsed)   (iii)   no compensation attributable to
Performance-Based Options will be paid to or otherwise received by a Key
Employee who constitutes a “covered employee” within the meaning of Section
162(m) of the Code until the Committee certifies in writing that the performance
goal or goals (and any other material terms) applicable to such performance
period have been satisfied;   (iv)   after the establishment of a performance
goal, the Committee shall not revise such performance goal (unless such revision
will not disqualify compensation attributable to the Performance-Based Options
as “performance-based compensation” under Section 162(m) of the Code) or
increase the amount of compensation payable with respect to such
Performance-Based Options upon the attainment of such performance goal; and

11



--------------------------------------------------------------------------------



 



(v)   as required by the regulations promulgated under Section 162(m) of the
Code, the material terms of performance goals as described in subsection 9(b)
(i) shall be disclosed to and reapproved by the Company’s shareholders no later
than the first shareholder meeting that occurs in the fifth year following the
year in which the Company’s shareholders previously approved such performance
goals.

10. CHANGE OF CONTROL

     If (i) a Change of control shall occur, (ii) the Company shall enter into
an agreement providing for a Change of Control, or (iii) any member of the HMC
Group shall enter into an agreement providing for a Change of control, then all
Options outstanding under the Plan shall become exercisable immediately upon the
Change of Control and the Board shall have, in addition to its rights pursuant
to SECTION 11 hereof, the discretion to determine the treatment with respect to
all Options granted pursuant to the Plan, including, without limitation, the
discretion to immediately terminate the Option held by optionees and to grant
such optionees, in lieu thereof, the right to receive an amount for each Option
equal to (x) the fair market value of a share of Common Stock on the date of the
consummation of such Change of Control, less the per share exercise price of
such Option, multiplied by (y) the number of shares of Common Stock vested under
such Option as of the Charge of Control (taking into account any shares that
vest as a result of such Change of Control)

11. PURCHASE OPTION



a.   Except as otherwise expressly provided in any particular Option, if (i) any
optionee’s employment (or, in the case of any Option granted under Section 7,
the optionee’s relationship) with the Company or a Related Entity terminates for
any reason at any time or (ii) a Change of Control occurs, the Company and/or
its designee(s) shall have the option (the “PURCHASE OPTION”) to purchase, and
if the option is exercised, the optionee (or, with respect to Common Stock
acquired pursuant to the exercise of an Option, the optionee’s assignee, or the
optionee’s executor or the administrator of the optionee’s estate, in the event
of the optionee’s death, or the optionee’s legal representative in the event of
the optionee’s incapacity (hereinafter, collectively with such optionee, the
“GRANTOR”)) shall sell to the Company and/or its assignee(s), all or any portion
(at the Company’s option) of the shares of Common Stock and/or Options held by
the Grantor (such shares of Common Stock and Options collectively being referred
to as the “PURCHASABLE SHARES”)   b.   The Company shall give notice in writing
to the Grantor of the exercise of the Purchase Option within one year after the
earlier of the date of the termination of the optionee’s employment or
engagement or such Change of Control. Such notice shall state the number of
Purchasable Shares to be purchased and the purchase price of such Purchasable
Shares. If no notice is given within the time limit specified above, the
Purchase Option shall terminate.   c.   The purchase price to be paid for the
Purchasable Shares purchased pursuant to the Purchase Option shall be, in the
case of any Common Stock, the Fair Market Value per share as of the date of the
notice of exercise of the Purchase Option times the number of shares being
purchased, and in the case of any Option, the

12



--------------------------------------------------------------------------------



 



    Fair Market Value per share times the number of vested shares (including by
acceleration) subject to such Option which are being purchased, less the
applicable per share Option exercise price. The purchase price shall be paid in
cash. The closing of such purchase shall take place at the Company’s principal
executive offices within ten days after the purchase price has been determined.
At such closing, the Grantor shall deliver to the purchaser(s) the certificates
or instruments evidencing the Purchasable Shares being purchased, duly endorsed
(or accompanied by duly executed stock powers) and otherwise in good form for
delivery, against payment of the purchase price by check of the purchaser(s) In
the event that, notwithstanding the foregoing, the Grantor shall have failed to
obtain the release of any pledge or other encumbrance on any Purchasable Shares
by the scheduled closing date, at the option of the purchaser(s) the closing
shall nevertheless occur on such scheduled closing date, with the cash purchase
price being reduced to the extent of, and paid to the holder of, all unpaid
indebtedness for which such Purchasable Shares are then pledged or encumbered.  
d.   To assure the enforceability of the Company’s rights under this Section 11,
each certificate or instrument representing Common Stock or an Option held by
him or it shall bear a conspicuous legend in substantially the following form:  
    “THE SHARES [REPRESENTED BY THIS CERTIFICATE] [ISSUABLE PURSUANT TO THIS
AGREEMENT] ARE SUBJECT TO AN OPTION TO REPURCHASE PROVIDED UNDER THE PROVISIONS
OF THE COMPANY’S 2000 STOCK OPTION PLAN FOR KEY EMPLOYEES AND A STOCK OPTION
AGREEMENT ENTERED INTO PURSUANT THERETO. A COPY OF SUCH OPTION PLAN AND OPTION
AGREEMENT ARE AVAILABLE UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL
EXECUTIVE OFFICES.”

     The Company’s rights under this Section 11 shall terminate upon the
consummation of a Qualifying Public Offering.

12. ADJUSTMENT OF SHARES

     Except as otherwise contemplated in Section 10, and unless otherwise
expressly provided in a particular Option, in the event that, by reason of any
merger, consolidation, combination, liquidation, recapitalization, stock
dividend, stock split, split-up, split-off, spin-off, combination of shares,
exchange of shares or other like change in capital structure of the Company
(collectively, an “ADJUSTMENT EVENT”) , the Common Stock is substituted,
combined, or changed into any cash, property, or other securities, or the shares
of Common Stock are changed into a greater or lesser number of shares of Common
Stock, the number and/or kind of shares and/or interests subject to an Option
and the per share price or value thereof shall be appropriately and equitably
adjusted by the Committee to give appropriate effect to such Adjustment Event.
Any fractional shares or interests resulting from such adjustment shall be
eliminated. Notwithstanding the foregoing, (i) each such adjustment with respect
to an Incentive Option shall comply with the rules of Section 424(a) of the Code
to an Incentive Option, and (ii) in no event shall any adjustment be made which
would render any Incentive Option granted hereunder other than an “incentive
stock option” for purposes of Section 422 of the Code.

13



--------------------------------------------------------------------------------



 



     In the event the Company is not the surviving entity of an Adjustment Event
and, following such Adjustment Event, any optionee will hold Options issued
pursuant to the Plan which have not been exercised, cancelled, or terminated in
connection therewith, the Company shall cause such Options to be assumed (or
cancelled and replacement Options issued) by the surviving entity or a Related
Entity. In the event of any perceived conflict between the provisions of
Section 10 and this Section 12, the Committee’s determinations under Section 10
shall control.

13. ASSIGNMENT OR TRANSFER

     Except as otherwise expressly provided in any Non-Qualified Option, no
Option granted under the Plan or any rights or interests therein shall be
assignable or transferable by an optionee except by will or the laws of descent
and distribution, and during the lifetime of an optionee, Options granted to him
or her hereunder shall be exercisable only by the optionee or, in the event that
a legal representative has been appointed in connection with the Disability of
an optionee, such legal representative.

14. COMPLIANCE WITH SECURITIES LAWS

     The Company shall not in any event be obligated to file any registration
statement under the Securities Act of 1933, as amended (the “SECURITIES ACT”) or
any applicable state securities laws, to permit exercise of any Option or to
issue any Common Stock in violation of the Securities Act or any applicable
state securities laws. Each optionee (or, in the event of his or her death or,
in the event a legal representative has been appointed in connection with his or
her Disability, the Person exercising the Option) shall, as a condition to his
or her right to exercise any Option, deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company may deem necessary or appropriate to ensure that the issuance of shares
of Common Stock pursuant to such exercise is not required to be registered under
the Securities Act or any applicable state securities laws.

     Certificates for shares of Common Stock, when issued, may have
substantially the following legend, or statements of other applicable
restrictions, endorsed thereon, and may not be immediately transferable:

“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THE
SHARES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE
DISPOSED OF UNTIL THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE ISSUER
(WHICH, IN THE DISCRETION OF THE ISSUER, MAY INCLUDE AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER) THAT SUCH OFFER, SALE, PLEDGE, TRANSFER OR OTHER
DISPOSITION WILL NOT VIOLATE APPLICABLE FEDERAL OR STATE LAWS.”

     This legend shall not be required for shares of Common Stock issued
pursuant to an effective registration statement under the Securities Act and in
accordance with applicable state securities laws.

14



--------------------------------------------------------------------------------



 



15. WITHHOLDING TAXES

     By acceptance of the Option, the optionee will be deemed to (i) agree to
reimburse the Company or any Related Entity by which the optionee is employed
for any federal, state, or local taxes required by any government to be withheld
or otherwise deducted by such corporation in respect of the optionee’s exercise
of all or a portion of the Option; (ii) authorize the Company or any Related
Entity by which the optionee is employed to withhold from any cash compensation
paid to the optionee or on the optionee’s behalf, an amount sufficient to
discharge any federal, state, and local taxes imposed on the Company or the
Related Entity by which the optionee is employed, and which otherwise has not
been reimbursed by the optionee, in respect of the optionee’s exercise of all or
a portion of the Option; and (iii) agree that the Company may, in its
discretion, hold the stock certificate to which the optionee is entitled upon
exercise of the Option as security for the payment of the aforementioned
withholding tax liability, until cash sufficient to pay that liability has been
accumulated, and may, in its discretion, effect such withholding by retaining
shares issuable upon the exercise of the Option having a Fair Market Value on
the date of exercise which is equal to the amount to be withheld.

16. COSTS AND EXPENSES

     The costs and expenses of administering the Plan shall be borne by the
Company and shall not be charged against any Option nor to any employee
receiving an Option.

17. FUNDING OF PLAN

     The Plan shall be unfunded. The Company shall not be required to make any
segregation of assets to assure the payment of any Option under the Plan.

18. OTHER INCENTIVE PLANS

     The adoption of the Plan does not preclude the adoption by appropriate
means of any other incentive plan for employees.

19. EFFECT ON EMPLOYMENT

     Nothing contained in the Plan or any agreement related hereto or referred
to herein shall affect, or be construed as affecting, the terms of employment of
any Key Employee except to the extent specifically provided herein or therein.
Nothing contained in the Plan or any agreement related hereto or referred to
herein shall impose, or be construed as imposing, an obligation on (i) the
Company or any Related Entity to continue the employment of any Key Employee,
and (ii) any Key Employee to remain in the employ of the Company or any Related
Entity.

20. DEFINITIONS

     In addition to the terms specifically defined elsewhere in the Plan, as
used in the Plan, the following terms shall have the respective meanings
indicated:

“ADJUSTMENT EVENT” shall have the meaning set forth in Section 12 hereof.

15



--------------------------------------------------------------------------------



 



“AFFILIATE” shall mean, as to any Person, a Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person.

“BOARD OF DIRECTORS” shall have the meaning set forth in Section 2 hereof.

“CHANGE OF CONTROL” shall mean the first to occur of the following events:
(i) any sale, lease, exchange, or other transfer (in one transaction or series
of related transactions) of all or substantially all of the assets of the
company to any Person or group of related Persons as determined pursuant to
Section 13 (d) of the Exchange Act and the regulations and interpretations
thereunder (a “Group”) other than one or more members of the HMC Group, (ii) a
majority of the Board of Directors of the Company shall consist of Persons who
are not Continuing Directors; or (iii) the acquisition by any Person or Group
other than one or more members of the HMC Group of the power, directly or
indirectly, to vote or direct the voting of securities having more than 50% of
the ordinary voting power for the election of directors of the Company.

“CODE” shall have the meaning set forth in Section 1 hereof.

“COMMITTEE” shall have the meaning set forth in Section 2 hereof.

“COMMON STOCK” shall have the meaning set forth in Section 3 hereof.

“COMPANY” shall have the meaning set forth in Section 1 hereof.

“CONTINUING DIRECTOR” shall mean, as of the date of determination, any Person
who (i) was a member of the Board of Directors of the Company on the date of
adoption of the Plan, (ii) was nominated for election or elected to the Board of
Directors of the Company with the affirmative vote of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election, or (iii) is a member of the HMC Group.

“DISABILITY” shall mean (i) permanent disability as defined under the
appropriate provisions of the applicable long-term disability plan maintained
for the benefit of employees of the Company or any Related Entity who are
regularly employed on a salaried basis or (ii) if no such long-term disability
plan exists, an inability to perform a participant’s employment duties and
responsibilities by reason of any physical or mental condition for a period of
26 consecutive weeks or a period of 26 weeks during any 12-month period in
connection with the same physical or mental condition or (iii) another meaning
agreed to in writing by the Committee and the optionee; PROVIDED, HOWEVER, that
in the case of the optionee holding an Incentive Option “disability” shall have
the meaning specified in Section 22(e) (3) of the Code.

“ELIGIBLE NON-EMPLOYEE” shall have the meaning set forth in Section 4 hereof.

“EXCHANGE ACT” shall have the meaning set forth in Section 2 hereof.

“FAIR MARKET VALUE” shall, as it relates to the Common Stock, mean the average
of the high and low prices of such Common Stock as reported on the principal
national securities exchange on which the shares of Common Stock are then listed
or the NASDAQ National Market, as applicable, on the date specified herein for
such a

16



--------------------------------------------------------------------------------



 



determination; or if there were no sales on such date, on the next preceding day
on which there were sales; or, if such Common Stock is not listed on a national
securities exchange, the last reported bid price in the over-the-counter market;
or, if such shares are not traded in the over-the-counter market, the per share
cash price for which all of the outstanding Common Stock could be sold to a
willing purchaser in an arms length transaction (without regard to minority
discount, absence of liquidity, or transfer restrictions imposed by any
applicable law or agreement) at the date of the event giving rise to a need for
a determination. Except as may be otherwise expressly provided in a particular
Option, Fair Market Value shall be determined in good faith by the Committee.

“GOOD CAUSE”, with respect to any Key Employee, shall mean (unless another
definition is agreed to in writing by the Company and the optionee) termination
by action of the Board of Directors because of: (A) the optionee’s conviction
of, or plea of nolo contendere to, a felony or a crime involving moral
turpitude; (B) the optionee’s personal dishonesty, willful misconduct, willful
violation of any law, rule, or regulation (other than minor traffic violations
or similar offenses) or breach of fiduciary duty which involves personal profit;
(C) the optionee’s willful commission of material mismanagement in the conduct
of his or her duties as assigned to him by the Board of Directors or the
optionee’s supervising officer or officers of the Company; (D) the optionee’s
willful failure to execute or comply with the policies of the Company or his or
her stated duties as established by the Board of Directors or the optionee’s
supervising officer or officers of the Company, or the optionee’s intentional
failure to perform the optionee’s stated duties; or (E) substance abuse or
addiction on the part of the optionee. “GOOD CAUSE”, with respect to any
Eligible Non-Employee, shall mean (unless another definition is agreed to in
writing by the Company and the optionee) termination by action of the Board of
Directors because of: (A) the optionee’s conviction of, or plea of nolo
contendere to, a felony or a crime involving moral turpitude; (B) the optionee’s
personal dishonesty, willful misconduct, willful violation of any law, rule, or
regulation (other than minor traffic violations or similar offenses) or breach
of fiduciary duty which involves personal profit; (C) the optionee’s willful
commission of material mismanagement in providing services to the Company or any
Related Entity; (D) the optionee’s willful failure to comply with the policies
of the Company in providing services to the Company or any Related Entity, or
the optionee’s intentional failure to perform the services for which the
optionee has been engaged; (E) substance abuse or addiction on the part of the
optionee; or (F) the optionee’s willfully making any material misrepresentation
or willfully omitting to disclose any material fact to the board of directors of
the Company or any Related Entity with respect to the business of the Company or
any Related Entity.

“GRANTOR” has the meaning set forth in Section 11 hereof.

“HMC GROUP” shall mean Hicks, Muse, Tate & Furst Incorporated, its Affiliates,
and their respective employees, officers, partners and directors (and members of
their respective families and trusts for the primary benefit of such family
members)

“HOLDING PERIOD” shall have the meaning set forth in subsection 5 (d) hereof.

“INCENTIVE OPTIONS” shall have the meaning set forth in Section 6 hereof.

The term “INCLUDING” when used herein shall mean “including, but not limited
to”.

17



--------------------------------------------------------------------------------



 



“KEY EMPLOYEE” shall have the meaning set forth in Section 4 hereof.

“NON-QUALIFIED OPTIONS” shall have the meaning set forth in Section 6 hereof.

“OPTIONS” shall have the meaning set forth in Section 1 hereof.

“PERFORMANCE-BASED OPTIONS” shall have the meaning set forth in Section 9
hereof.

“PERSON” shall have the meaning set forth in Section 4 hereof.

“PLAN” shall have the meaning set forth in Section 1 hereof.

“PURCHASABLE SHARES” shall have the meaning set forth in Section lb hereof.

“PURCHASE OPTION” shall have the meaning set forth in Section 11 hereof.

“QUALIFYING PUBLIC OFFERING” shall mean a firm commitment underwritten public
offering of Common Stock the result of which is that the HMC Group shall own
less than 10% of the fully diluted Common Stock of the Company.

“RELATED ENTITIES” shall have the meaning set forth in Section 1 hereof.

“RULE 16B-3” shall have the meaning set forth in Section 2 hereof.

“SECURITIES ACT” shall have the meaning set forth in Section 14 hereof.

“TERM” shall have the meaning set forth in Section 22 hereof.

21. AMENDMENT OF PLAN

     The Board of Directors shall have the right to amend, modify, suspend or
terminate the Plan at any time; PROVIDED, that no amendment shall be made which
shall increase the total number of shares of the Common Stock which may be
issued and sold pursuant to Options granted under the Plan or decrease the
minimum Option exercise price in the case of an Incentive Option, or modify the
provisions of the Plan relating to eligibility with respect to Incentive Options
unless such amendment is made by or with the approval of the shareholders. The
Board of Directors shall be authorized to amend the Plan and the Options granted
thereunder, without the consent or joinder of any optionee or other Person, in
such manner as may be deemed necessary or appropriate by the Board of Directors
in order to cause the Plan and the Options granted thereunder (i) to qualify as
“incentive stock options” within the meaning of Section 422 of the Code, (ii) to
comply with Rule l6b-3 (or any successor rule) under the Exchange Act (or any
successor law) and the regulations (including any temporary regulations)
promulgated thereunder or (iii) to comply with Section 162(m) of the Code (or
any successor section) and any regulations (including any temporary regulations)
promulgated thereunder. Except as provided above, no amendment, modification,
suspension or termination of the Plan shall materially impair the value of any
Options previously granted under the Plan, without the consent of the holder
thereof.

18



--------------------------------------------------------------------------------



 



22. EFFECTIVE DATE

     The Plan shall be effective as of February 1, 2000, and shall be void
retroactively as to any Incentive Option if not approved by the shareholders of
the Company within twelve months thereafter. The Plan shall terminate on the
tenth anniversary of the date of the effective date of the Plan or the date of
approval of the Plan by the shareholders of the Company, whichever is earlier,
unless sooner terminated by the Board of Directors (the “TERM”).

19